Citation Nr: 0804785	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-34 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a hip disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a fungal disorder 
of the feet and toenails.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to June 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Waco, Texas Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In a February 2005 rating decision, the RO 
denied service connection for a back disability, a hip 
disability, and headaches.  In a May 2005 rating decision, 
the RO denied service connection for a fungal disorder of the 
feet and toenails.

The issues of service connection for a back disability, a hip 
disability, and headaches are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A fungal disorder affecting the veteran's feet and toenails 
began during service and continued after service.


CONCLUSION OF LAW

A fungal disorder of the feet and toenails was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

At this time, the Board is deciding the veteran's appeal for 
service connection for a fungal disorder of the feet and 
toenails.  Before addressing the merits of that claim, the 
Board will consider whether VA has satisfied its duties to 
notify and assist the veteran.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2007).  With respect to 
the fungal disorder claim, the RO provided notices to the 
veteran through letters dated in October 2004 and May 2006.  
The notice requirements were not completed prior to the 
initial adjudication of that claim.  The veteran is not 
prejudiced by the timing of the notice, however, because this 
decision allows service connection for that disability.  The 
RO will effectuate the Board's grant of service connection, 
and will assign a disability rating and an effective date for 
service connection.  The veteran will be able to express 
disagreement with those RO actions if he is not satisfied.

With respect to the fungal disorder claim, the RO has 
provided assistance to the veteran as required under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide that claim, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that VA has satisfied its duties 
to notify and assist the veteran with respect to that claim, 
and that the veteran will not be prejudiced by the Board 
proceeding to make a decision on that claim.

Fungal Disorder of the Feet and Toenails

The veteran contends that he has a fungal disorder of the 
feet and toenails that began during service.  Service 
connection will be granted for disability resulting 


from injury or disease incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a claim, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107.

The veteran has reported that a fungal disorder on the feet 
was common among the men with whom he served in Vietnam, and 
that he, like others, did not seek or receive treatment for 
it.  The evidence in the claims file that addresses the foot 
and toenail fungus claim is dated many years after the 
veteran's service.  Some of that evidence, however, refers to 
events during or soon after service.

The veteran's service medical records do not show any 
complaints or treatment for any disorder affecting the 
toenails or the skin of the feet.  The veteran has submitted 
the record of a consultation with private dermatologist 
D. B., M.D., in August 1995.  The veteran was seen for 
itching lesions on his hands, and Dr. B. also noted that the 
veteran had erythematous scaling diffusely on the plantar 
surface of the foot.  Potassium hydroxide (KOH) testing was 
positive for fungal infection on both of the veteran's feet 
and his left hand.

In a March 2005 statement, the veteran wrote that, during his 
service in Vietnam, he began to have a fungus or other 
disorder manifested by irritation and other symptoms 
affecting the skin of his feet and his toenails.  He stated 
that the disorder has continued through the present.  In 
letters dated in June and October 2005, the veteran's wife 
wrote that she met the veteran in February 1969, and married 
him in August 1969.  She reported that in 1969 she noticed 
blood on the veteran's socks; and he showed her scaling, red 
patches, and scratch marks due to a fungus on his feet.  She 
stated that the veteran told her then that the problem had 
begun while he was in Vietnam.  She indicated that the 
problem had continued through the present.

The veteran saw private dermatologist R. E. G., M.D. in 
August 2005.  Dr. G. noted skin disorders of the skin and 
nails on both feet and one hand.  Dr. G. diagnosed the 
disorders as onychomycosis, tinea pedis, and tinea manum.

In August 2005, private physician J. S. W., M.D., wrote that 
he had been treating the veteran since 1974.  Dr. W. stated 
that he seen a fungus on the veteran's feet in 1974, and that 
the fungus had continued and worsened since that time.  He 
indicated that the veteran told him in 1974 that the 
condition had begun during his service in Vietnam in 1966 to 
1968.  In a November 2005 letter, Dr. W. expressed the 
opinion that it was more likely than not that the fungus 
condition on the veteran's feet began during the veteran's 
service in Vietnam.

In October 2005, Mr. R. M. D. wrote that he had been the 
veteran's commanding officer in Vietnam from approximately 
June 1967 to June 1968.  Mr. D. indicated that he was aware 
at the time that the veteran had a fungus condition on his 
feet and hands.  Also in October 2005, Mr. H. M. wrote that 
he had been friends with the veteran since before the 
veteran's service.  Mr. M. reported that, during a leave the 
veteran had from service in Vietnam, Mr. M. saw that the 
veteran had sores on his face and hands.  Mr. M. stated that 
the veteran lived with him from June to August 1968, and that 
at that time the veteran had a fungus, with peeling skin and 
bleeding, on both of his feet.

Recent medical evidence documents a fungal disorder effecting 
the veteran's feet and toenails.  There is no contemporaneous 
evidence of the onset of the fungal disorder of the veteran's 
feet and toenails.  The veteran indicates that he did not 
receive treatment during service for fungus on his feet, and 
no treatment was recorded then.

Nonetheless, there is considerable evidence to corroborate 
the veteran's account of the history of the symptoms.  
Several persons have reported seeing a skin disorder 
affecting the veteran's feet during or soon after service.  
Dr. W. saw a skin disorder on the veteran's feet when he 
started treating the veteran, just a few years after service, 
and he expressed the opinion that it was likely that the 
disorder began during the veteran's service.

Overall, the supporting evidence balances the lack of 
contemporaneous evidence, such that the record reasonably 
supports a conclusion that the fungal disorder began during 
the veteran's service.  Therefore, the Board grants the claim 
for service connection for a fungal disorder of the feet and 
toenails.


ORDER

Entitlement to service connection for a fungal disorder of 
the feet and toenails is granted.


REMAND

The Board will remand the case for additional development of 
evidence relevant to the veteran's claims for service 
connection for a back disability, a hip disability, and 
headaches.  A medical examination or opinion is necessary to 
a decision on a claim if there is competent evidence of a 
current disability or persistent or recurrent symptoms, if 
there is evidence that the disability or symptoms may be 
associated with the veteran's service, and if there is not 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c)(4).

The veteran asserts that he has a back disorder, a hip 
disorder, and headaches that began during his service, or 
developed as a result of events during service.  The veteran 
has indicated that he experienced physically demanding 
conditions and physical injuries during service.  Private 
physicians have indicated that the veteran has arthritis of 
the cervical spine, lumbar spine, and hips, and that he has 
chronic headaches.  Private physicians have provided opinions 
supporting possible connections between the veteran's back 
disability, hip disability, and headaches, and events during 
the veteran's service.

The veteran has not had VA medical examinations regarding his 
back, hip, and headache claims.  The Board will remand the 
case for VA examinations, with review of the veteran's claims 
file, and opinions from the examiners, to address the nature 
and likely etiology of any current disabilities of the 
veteran's back and hips, and any current disorder manifested 
by chronic headaches.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
a VA orthopedic examination to address the 
likely etiology of any current disability 
affecting the cervical or thoracolumbar 
spine, or either or both hips.  The 
examiner must be provided with the 
veteran's claims file for review.  The 
examiner should provide diagnoses for each 
disorder affecting the back or hips.  For 
each such disorder, the examiner should, 
based on examination of the veteran and 
review of the claims file, express an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the disorder is related 
to the veteran's service.

2.  The RO should schedule the veteran for 
a VA medical examination to address the 
likely etiology of any current disability 
manifested by headaches.  The examiner 
must be provided with the veteran's claims 
file for review.  After examining the 
veteran and reviewing the claims file, the 
examiner should express an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the any current headache disorder is 
related to service.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claims can be 
granted.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


